DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 31 August 2022 is acknowledged and entered.  Following the amendment, claims 1, 2, 8, 16, and 17 are amended, and the new claims 21-23 are added.    
Currently, claims 1-23 are pending, and claims 1-3, 8, 16, 17 and 21-23 are under consideration. Claims 4-7, 9-15 and 18-20 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
The rejection of claims 2, 8, 16 and 17 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claim 1 remains objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “A bispecific fusion protein for IL-17 and TNF-a”; the following is suggested: “A bispecific fusion protein for binding and inhibiting IL-17 and TNF-a”.  In addition, the claim recites “SEQ ID NO.” throughout, which is improper format.  The following is suggested: “SEQ ID NO:” (“:”).  

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1-3, 8, 16 and 17 remain rejected, and the new claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 3/1/2022, at pages 4-5.
Applicants argument filed on 31 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that the claims are amended to recite the sequences have "90% or more homology...".
This argument is not persuasive because it is unclear as to why or how "90% or more homology..." would resolve the issue given that, as discussed in the last Office Action, the specification does not disclose any % variant of SEQ ID NO:1-3 (esp. SEQ ID NO:1 and 2) meeting the limitations of the claims (0 species); and provides no description of structural features common to the members of these genus; and no sufficient teachings regarding the structure-function relationship of the IL-17R and TNFRII of SEQ ID NO:1 and 2, respectively.  Therefore, those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of polypeptides based on disclosure of SEQ ID NO:1 and 2.  Once again, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  In the instant case, only the polypeptides comprising the amino acid sequence of SEQ ID NO:1 and 2, respectively, but not the full breadth of the claims (having 90% (95% or 99%) or more homology with …”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 16 and 17 remain rejected, and the new claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silacci et al. (mAbs 8:1, 141-149; January 2016); and Ren et al. (Exp Eye Res. 2016 Apr;145: 352-358); and in view of Aharoni et al. (US 2015/0025022, 1/22/2015); Liu et al. (US 20110117082, 5/19/2011); and Kannan et al. (US 20100286374, 11/11/2010), for the reasons of record set forth in the last Office Action mailed on 3/1/2022, at pages 6-8.
Applicants argument filed on 31 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues, citing case law, that "[O]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention" (In re Fine, 837 F.2d 1071,1075 (Fed. Cir. 1988)); and the Federal Circuit has held: "[i]t is impermissible, [], simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps." In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991); and that here, the Examiner begins with a single protein: COVA322, and then, from four sperate references, selects an individual element from each until there is nothing structurally in common with COVA322 anymore, which ignores the complexity (predictability) and breadth (number of: (1) possible IL-17 receptor fragments; (2) possible TNF- receptor fragments; and (3) possible Fc Hinge-CH2-CH3 fragments) of the art; rather, it is only with improper hindsight that the Examiner selects each of the necessary elements-gleaning knowledge from Applicant's specification. 
This argument is not persuasive for the following reasons: first, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Additionally, while the Federal Circuit has held: "[i]t is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps", the Federal Circuit has also held in the same case that “The references themselves must provide some teaching whereby the applicant's combination would have been obvious”.  In the instant case, the cited references provide teachings that render the applicant's combination would have been obvious.  The concept of the invention is simple, i.e., a bispecific fusion protein for inhibiting the activity of IL-17 and TNF-, which comprises a portion that binds to IL-17 and a portion that binds to TNF-α, in order to bind and inhibit IL-17 and TNF-, respectively.  This concept (the bispecific TNF/IL-17A inhibitor such as a bispecific fusion molecule for IL-17 and TNF-) had already been established in the art, for example, Silacci’s bispecific antibody TNF/IL-17A-binding FynomAb COVA322 (entered clinical trials); and for additional reference, see also US9,655,964 (bispecific antibodies against TNF- and IL-17).  The difference in the instant case is that, instead using two antibodies, the present bispecific fusion protein uses an IL-17 receptor fragment as the binding partner for IL-17, and a TNF-α receptor fragment as the binding partner for TNF-α, fused to an Fcγ fragment (same as the antibody molecule).  However, like an antibody (functionally), a soluble receptor (or functional fragment thereof) also can bind and inhibit the activity of its ligand (“decoy” or “trap”); and the use of a soluble receptor fused with an Fc or bispecific receptor fusion protein with an Fc for ligand binding and/or therapeutic applications (as a ligand inhibitor) is also notoriously known in the art, as evidenced by Aharoni (soluble hIL-17RA-Fc), Liu (soluble TNFRp75:Fc), Kannan (receptor-Fc fusion protein, including that comprising two different receptors), and Ren (a bispecific decoy receptor fusion protein).  Therefore, contrary to applicants argument that it is only with improper hindsight that the examiner selects each of the necessary elements-gleaning knowledge from Applicant's specification, none of the teachings used in the instant rejection is from Applicant's specification; and again, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; and the prior art search would have to be based on what being claimed.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/8/22